Hill, C. J.
1. Evidence of the good character of the accused should be considered by the jury, in connection with all the other pertinent evidence tending to establish his guilt or innocence; and a charge to this effect was not erroneous in failing to state that evidence of good character alone might be sufficient to generate in the minds of the jury a reasonable doubt. Fordham v. State, 125 Ga. 791 (54 S. E. 694) ; Brazil v. State, 117 Ga. 32 (43 S. E. 460).
2. In the absence of a timely written request, it is not error (as has been repeatedly held by this court and the Supreme Court) for the judge to fail to eliai’ge the law as to impeachment of witnesses. Moore v. State, 7 Ga. App. 77 (66 S. E. 377) ; Strickland v. State, 4 Ga. App. 445 (61 S. E. 841).
3. The evidence set out in the answer of the magistrate to the writ of certiorari is sufficient to support the verdict, and there was no error in the judgment overruling the certiorari.

Judgment affirmed.